Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 13 and 16 are the independent claims under consideration in this Office Action.  
	Claims 2-12, 14, 15 and 17-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to this claim, there is no proper antecedent basis for the words “the stone material” in the base claim.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1-3, 6, 10, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Ast (1,376,242).
          Ast teaches a fabric smoothing apparatus.  The apparatus includes a handle portion (figures 2 or 3) projecting from a housing or body portion 10 comprising a hand grip and a removable soleplate.  The soleplate comprises a base module formed of a material capable of being microwaveable for heating thereof and passing this over an article for when removing wrinkles. The microwaveable soleplate is substantially triangularly shaped and has a planar bottom surface with a planar upper surface and where the body and soleplate include divots and protrusions or apertures or lips 11 and 13 (figure 3, for example) about a periphery of a bottom portion of the housing for connecting the soleplate to the body.  The soleplate or base is removably secured via a catch or lock 14 (figure 2) which is engageable at the rear end of the smoothing appliance or iron. 
          Claims 1-5, 10 and 12-14 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Dupoyet (FR 3097238 A1).
          Dupoyet teaches a fabric smoothing apparatus.  The apparatus includes a handle portion (figures 1 or 2) projecting from a housing 3 comprising a hand grip (figure 1, for example) and a removable soleplate.  The soleplate 2 comprises a base module formed of a material capable of being microwaveable (paragraph 16) for heating thereof and passing this over an article for when removing wrinkles. The microwaveable soleplate is substantially triangularly shaped (figure 6, for example) and has a planar bottom surface with a planar upper surface and where the body and soleplate include divots and protrusions or apertures or lips 4 and 9 (figures 8 and 10, for example) at a bottom portion of the housing for connecting the soleplate to the body.  The soleplate or base is removably secured via a rod or electromagnet 9 (figure 10, for example) which is engageable towards the front and rear ends of the smoothing appliance or iron.  Dupoyet teaches the soleplate as including a port 6 (figure 4, for example) and apertures 7 for allowing steam or other fluids to distribute pass or egress (paragraphs 62 and 63) along or towards an edge of the soleplate (figure 5 or 18 or 21, for example).   
                                      Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ast in view of Bowen (2001/0030183).
          Ast discloses the invention as claimed.  Ast teaches a fabric smoothing appliance including a soleplate which is microwaveable for pressing an article.  The pressing apparatus includes a body portion which includes attaching means for attaching a microwaveable base or soleplate.  The base portion includes a divot for receiving a protrusion of the body within a lower portion of the body.  However, Ast does not suggest the body including a vertically extending protrusion for engaging a top surface or vertical divot when connecting the base to the body.
          Bowen teaches a smoothing appliance including a handle portion 20 and a soleplate portion 90.  The handle portion is formed as part of a body portion with a vertical protrusion 70 (figure 2, for example) which engages with a divot and ferromagnetic portion 130 (figure 5, for example).  The body protrusion enters the divot and the base is held thereto.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the handle and body of the pressing apparatus as including a downwardly extending protrusion for fitting into and connecting to a divot in the base or soleplate.  Providing such a handle would allow a quick connect to the base as the base is sitting on a horizontal surface.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ast in view of Gough (2215960).
          Ast discloses the invention as claimed.  Ast teaches a fabric smoothing appliance including a soleplate which is microwaveable for pressing an article.  However, Ast does not suggest the handle of the pressing apparatus as including a wire material with prong ends which can be positionable removable or adjustable from the soleplate or from the handle portion or it being foldable.
          Gough teaches a smoothing appliance including a handle portion and a soleplate portion.  The handle portion is formed in part by U-shaped wires which include prong ends (figure 6) and include a removable or disconnect able portion 104 (figure 1 or 2, for example) engageable in the working position or the storage position.  Further, the handle is foldable for transport or storage.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the handle of the pressing apparatus as including a foldable feature and being formed of wire portions which are lockable and removable from a locking position.  Providing such a handle would allow a lower profile to the pressing apparatus and thus would occupy less space in a piece of luggage, for example.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ast in view of Villa (IT N. 1225775).
          Ast discloses the invention as claimed.  Ast teaches a fabric smoothing appliance including a soleplate which is microwaveable for pressing an article.  The material of the soleplate is a glass material.  However, Ast does not suggest the soleplate being microwaveable granite stone.
          Villa teaches a pressing appliance which is specifically adapted to including a soleplate 1 or 4 formed of a heat resistant granite or stone material (page 1, abstract section, for example).  
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the soleplate material out of stone or granite.  Providing this would allow smoother pressing of the article using heat resistant stone material.  The natural weight of the stone would aid in removing wrinkles from the article
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liquid receptacle and liquid egress module” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gregory illustrates a soleplate with an alternative material.  Hanner and Camilleri illustrate pressing apparatus including folding handles.  Chinese ‘172 illustrates a pressing apparatus with a microwaveable soleplate.  Bowen illustrates a pressing apparatus including multiple replaceable soleplates
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732